DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devineni et al. (US 10,084,559 B1; hereinafter “Devineni”).
For claim 1, Devineni teaches sending a synchronization packet to a slave device, wherein the synchronization packet comprises a timestamp field and a correction field (see column 2 lines 9 – 13; a data transfer event between two network devices operating according to the two-step clock PTP, a PHY of a first network device may transmit an event message from an egress port of the first network device to the second network device and see column 5 lines 5 – 8; For this reason, the incomplete FollowUp frame includes information normally included in a FollowUp frame except a corrected timestamp of a time of day (ToD) value for an egress time of the second sync frame. For IEEE 802.1AS frames, two fields may not have corrected and/or updated values. The two fields are the timestamp field and the correction field, which may each be based on the egress timestamp of the second sync frame), and the network device comprises: a counting circuit configured to provide a calendar time TOD (see column 12 lines 34 – 39; captures an egress timestamp of second sync frame, converts the egress timestamp to a ToD; calculates a residence time; and/or calculates a correction field value. The conversion of the egress timestamp (e.g., a binary timestamp value) to the ToD may be performed based on one or more ToDs stored in one or more ToD registers); a communication chip comprising a first port, a second port, and a timestamp circuit which has a bit number N (see column 8 lines 62 – 67; captures an egress timestamp of second sync frame, converts the egress timestamp to a ToD; calculates a residence time; and/or calculates a correction field value. The conversion of the egress timestamp (e.g., a binary timestamp value) to the ToD may be performed based on one or more ToDs stored in one or more ToD registers and column 9 line 50 – column 10 line 10; the timing modules 181, 182 may be in one of the input ports, one of the output ports, one of the modules 152, 154, or elsewhere in the bridge 150 and is not in the control module 184. Although two timing modules are shown, a single timing module may be included for both the input ports and the output ports. The timing modules 180, 182 may operate based on one or more local clocks and may be in communication with a control module 184 and have access to registers 186 in the input ports and the output ports. An example of a local clock is shown in FIGS. 16 and 18. The control module 184 may be separate from the bridge 150 and accessed via a port 188. The control module 184 may be located within a host device that is separate from the bridge 150. The registers 186 may each be used to store a current time of day in one or more formats. The current time of day may be initially determined and/or periodically reset by one or more of the timing modules 180, 182 and/or accessed by and/or shared with the other one of the timing modules 180, 182. The control module 184 may access the registers 186 and/or be provided with the current times of day by one of the timing modules 180, 182. The control module 184 may then determine whether the current times of day stored in the one or more formats in the input ports and the output ports and/or current times of day stored in the timing modules 180, 182 match a current time of day (e.g., a grandmaster time of day) determined by the control module); and a processor coupled to the first port of the communication chip, wherein the processor is configured to: obtain a remainder R according to the calendar time TOD and the bit number N (see column 12 lines 40 – 52; generating, storing, and maintaining ToDs in ToD registers of a timing module of a PHY module are described below with respect to FIGS. 16-19. The ToD associated with the egress timestamp of the second sync frame may be stored in a register of the timing module of the egress PHY module 234. The residence time may be calculated for IEEE 802.1AS frames and refers to a difference between the ingress time of the first sync frame and the egress time of the second sync frame. The residence time may not be calculated for IEEE 1588 frames. The correction field value may be calculated based on the residence time depending on the IEEE standard being applied); and write the calendar time TOD and the remainder R into the synchronization packet (see column 12 lines 53 – 60; update the correction field value of the second FollowUp frame based on the calculated correction field value and/or the residence time; and/or update the timestamp field of the second FollowUp frame to be the ToD associated with the egress timestamp of the second sync frame).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devineni in view of Cho et al. (US 2013/0002321; hereinafter “Cho”).
For claim 2, Devineni teaches all of the claimed subject matter with the exception of wherein the processor executes a MOD function computation on the calendar time TOD and the bit number N to obtain the remainder R.  Cho from the field similar to that of Devineni teaches lock signal generator includes: a divider for generating the quotient and the remainder by dividing the count signal by a constant that corresponds to an output frequency of the output clock signal; a pulse signal generator for generating a pulse signal by using the reference period following the quotient that is input in synchronization with a time when one period of the input clock signal begins (see paragraph 0018).  Therefore, it would have been obvious one skilled in the art before the effective filing date of the claimed invention to replace Devineni module for determine the difference with Cho generator which includes a divider for generating a quotient and the remainder (mod type operation) as the simple replacement would yield a reasonable and predictable result.
For claim 3, Devineni teaches all of the claimed subject matter with the exception of wherein the processor executes a division computation on the calendar time TOD and the bit number N to obtain the remainder R and a quotient Q.  Cho from the field similar to that of Devineni teaches lock signal generator includes: a divider for generating the quotient and the remainder by dividing the count signal by a constant that corresponds to an output frequency of the output clock signal; a pulse signal generator for generating a pulse signal by using the reference period following the quotient that is input in synchronization with a time when one period of the input clock signal begins (see paragraph 0018).  Therefore, it would have been obvious one skilled in the art before the effective filing date of the claimed invention to replace Devineni module for determine the difference with Cho generator which includes a divider for generating a quotient and the remainder  as the simple replacement would yield a reasonable and predictable result.

Allowable Subject Matter
Claim(s) 4 – 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 8 – 14 is/are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Guignard et al. (US 2021/0385058 A1), Guignard et al. (US 2021/0288736 A1), Shi et al. (US 2020/0328872 A1), Tai et al. (US 2020/0127752 A1), Seethamragu et al. (US 2019/0379475 A1), Inomata (US 2013/0215910 A1) and Lee et al. (US 2011/0013737 A1) are cited to show a NETWORK DEVICE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY MUI/Primary Examiner, Art Unit 2464